Walton, J.
It is undoubtedly the duty of every officer making a levy on real estate by appraisal, to cause the ■ execution and his return thereon to be recorded by the register of deeds of the county where the land lies, within three months after such levy. But this is a duty from the performance of which the creditor may *427relieve tbe officer. And there was evidence in the case tending to show that the officer was thus relieved by one of the two judgment creditors. In reply to this it is said that the judgment had been assigned, and that the creditor who undertook to relieve the officer 'from the performance of this duty had no authority to do so.
Upon this point the presiding judge instructed the jury that “if the execution creditor was entrusted by the assignees of the judgment to procure the levy to be made, and pay the expenses of it, and to choose an appraiser and accept delivery of seizin, and no disclosure was made to the officer what the authority was, and there was a bargain or arrangement made between the creditor, Thompson, and the officer, or between Guptill (an attorney employed by Thompson) and the officer, in the presence of Thompson, and with his approval, that the execution and extent should be left for registry by Mr. Guptill for the creditors, and was not to be left by the officer or by Guptill for the officer, and the officer had no orders or notice to the contrary from the assignees, in such case the officer would not be liable for a neglect to make such delivery for record in the registry of deeds.”
We think this ruling was correct. Exceptions overruled.
Appleton, C. J., Dickerson, Barrows, Yirgin and Peters, JJ., concurred.